UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4989



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RHAMAL LAMAHR LEWIS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00044-BO)


Submitted:   January 9, 2008                 Decided:   April 17, 2008


Before MOTZ and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer P. May-Parker, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rhamal Lamahr Lewis appealed his jury convictions of

possession with intent to distribute more than fifty grams of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (1999) (Count

One);    possession    of    a    firearm     in    furtherance    of   the   drug

trafficking crime charged in Count One, in violation of 18 U.S.C.A.

§ 924(c)(1)(A) (West 2000 & Supp. 2007 (Count Two); and being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2000), 18 U.S.C.A. § 924 (West 2000 & Supp. 2007)

(Count Three).    Lewis also pled guilty to a second count of being

a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2000), 18 U.S.C.A. § 924 (West 2000 & Supp. 2007)

(Count   Four).       He    was   sentenced    to    life   plus   sixty   years’

imprisonment.     For the reasons that follow, we affirm.

           Lewis first challenges the district court’s decision to

limit his cross-examination of Detective Marshburn regarding the

confidential informant.           A district court’s decision to limit

cross-examination is reviewed for abuse of discretion.                     United

States v. Scheetz, 293 F.3d 175, 184 (4th Cir. 2002).                         The

Confrontation Clause does not guarantee counsel the right to

unfettered, unlimited cross-examination, nor does it prevent a

trial judge from imposing reasonable limits on cross-examination

based upon concerns about harassment, prejudice, confusion of the




                                      - 2 -
issues, witness safety, repetition, or relevance.       Delaware v. Van

Arsdall, 475 U.S. 673, 679 (1986).

            We find Lewis’s first challenge without merit.       Because

the confidential informant did not testify, his credibility was not

at issue.    See United States v. Sanchez, 118 F.3d 192, 196-97 (4th

Cir. 1997).    Lewis did not challenge the validity of the search

warrant.    Nor was he charged with the sale to the confidential

informant, and the district court specifically instructed the jury

that “[t]he defendant is not on trial for any other act or any

other    conduct   or   offense   not   specifically   alleged   in   the

indictment.” While the marked twenty dollar bill acquired by Lewis

from the informant provided some proof of Lewis’s knowledge and

intent to distribute the 53.6 grams of crack discovered in his

vacuum cleaner, the testimony regarding the marking and discovery

of the bill was provided by the detective, who was fully subject to

cross-examination.      For these reasons, we find the district court

did not abuse its discretion in restricting the cross-examination

of Detective Marshburn regarding the observations and actions of

the confidential informant.

            Next, Lewis argues the district court erred in failing to

suppress statements he made in the bedroom of his apartment,

regarding his sole occupancy and ownership of the apartment’s

contents, without the benefit of Miranda* warnings.        We find the


     *
        Miranda v. Arizona, 384 U.S. 436 (1966).

                                  - 3 -
district court did not err in distinguishing United States v.

Parker, 262 F.3d 415, 419 (4th Cir. 2001), and in determining that

the circumstances at 104 Seawell Avenue were sufficiently custodial

to necessitate Miranda warnings prior to the questioning of any

potential suspects. Nevertheless, we conclude the district court’s

erroneous     admission    of     Lewis’s    statement    about      occupancy   and

ownership was harmless.            See Fed. R. Crim. P. 52(a);                 United

States   v.    Stokes,    261     F.3d   496,    499   (4th   Cir.    2001).     The

Government’s evidence at trial overwhelmingly established Lewis’s

possession of the gun and the crack cocaine discovered in the

vacuum cleaner.

              Finally,    Lewis    argues     the   court’s    jury    instruction

regarding evidence of prior bad acts was erroneous.                  Because there

was no objection to the instruction during trial, we review the

claim only for plain error.                 Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993).

              Evidence of prior bad acts is not admissible to prove bad

character or criminal propensity, but such evidence is admissible

to prove motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.                  See Fed. R. Evid.

404(b); United States v. Queen, 132 F.3d 991, 994-95 (4th Cir.

1997).   Such evidence is admissible only when it is:                 (1) relevant

to an issue other than the general character of the defendant,

(2) necessary, (3) reliable, and (4) the probative value of the


                                         - 4 -
evidence is not substantially outweighed by its prejudicial value.

Queen, 132 F.3d at 997.

             Consistent   with   the   pretrial    notice,   the   Government

introduced at trial evidence of Lewis’s other bad acts under Rule

404(b).     We find Lewis has failed to demonstrate that the district

court’s jury instruction was erroneous, let alone plainly so.                At

issue in the trial was Lewis’s knowledge and intent with respect to

the   gun   and   drugs   discovered    in   the   vacuum    cleaner    of   his

apartment.     Evidence of prior drug sales was admissible under Rule

404(b) to prove Lewis’s knowledge and intent. See United States v.

Mark, 943 F.2d 444, 448 (4th Cir. 1991).             The district court’s

instruction that evidence of prior similar conduct was offered to

show Lewis’s “familiarity with the drug business” referred to

Lewis’s knowledge and intent regarding crack distribution, rather

than to some general propensity for criminal conduct.

             Accordingly, we affirm Lewis’s convictions.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                       AFFIRMED




                                   - 5 -